Exhibit 21 Subsidiaries of the Registrant Parent Home Federal Bancorp, Inc. Subsidiaries Percentage Owned State or Other Jurisdiction of Incorporation or Organization Home Federal Bank 100% Idaho Idaho Home Service Corporation (1) 100% Idaho Community First Real Estate, LLC (1) 100% Oregon Liberty Funding, Inc. (1) 100% Oregon Liberty Insurance Services, Inc. (1) 100% Oregon Commercial Equipment Lease Corporation (1) 100% Oregon (1)This corporation is a wholly owned subsidiary of Home Federal Bank.
